Citation Nr: 0423912	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
1995 for an increased award of 30 percent for a low back 
disorder.

2.  Entitlement to an increased evaluation for a low back 
disability, rated as 30 percent disabling, effective from 
March 21, 1995, to January 13, 1998.

3.  Entitlement to an increased evaluation for a low back 
disability, rated as 50 percent disabling, effective from 
January 13, 1998, to April 2, 1998.

4.  Entitlement to an increased evaluation for a low back 
disability, rated as 60 percent disabling, effective as of 
April 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1996 and later RO decisions that increased the 
evaluations for the low back disability from 20 to 30 
percent, effective from March 21, 1995; and from 30 to 50 
percent, effective from January 13, 1998.  In March 2001, the 
Board remanded the case to the RO for additional development.  

A January 2003 RO rating decision increased the evaluation 
for the low back disability from 50 to 60 percent, effective 
from April 2, 1998.  That decision also granted a total 
rating for compensation purposes based on unemployability, 
effective from April 2, 1998.  In June 2003 the Board again 
remanded the case to the RO.  (The issue of a higher current 
schedular rating for the veteran's low back condition 
nevertheless remains in appellate status.)

Since the last Board remand, the issue of entitlement to an 
effective date earlier than March 21, 1995 for an increased 
award of 30 percent for a low back disorder was developed for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.

REMAND

Review of the record shows that in April 2004 the veteran 
forwarded to the RO with his VA Form 9, Appeal to Board of 
Veterans' Appeals, a request to appear personally at a 
videoconference hearing before a member of the Board.  This 
request has not been honored.  Although the Board regrets the 
additional delay in this case that has been pending for quite 
some time, due process concerns require that it again be 
remanded.  Because videoconference hearings are scheduled by 
the RO, the case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
hearing at the RO for a videoconference 
hearing before a Veterans Law Judge.  
When the hearing is accomplished, the 
case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


